NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4937-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

COSON D. TAYLOR,

     Defendant-Appellant.
__________________________

                   Submitted January 6, 2021 – Decided March 30, 2021

                   Before Judges Whipple, Rose and Firko.

                   On appeal from the Superior Court of New Jersey,
                   Law Division, Mercer County, Indictment No. 18-02-
                   0078.

                   Helmer, Conley & Kasselman, PA, attorney for
                   appellant (Patricia B. Quelch, of counsel and on the
                   brief).

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Steven K. Cuttonaro, Deputy Attorney
                   General, of counsel and on the brief).

PER CURIAM
      Defendant Coson Taylor, appeals from a June 12, 2019 judgment of

conviction after a jury trial. We affirm.

      Defendant raises the following issues on appeal:

            POINT I
            THE ASSISTANT PROSECUTOR'S SUMMATION
            CONSTITUTED PROSECUTORIAL MISCONDUCT
            (not raised below).

            POINT II
            THE TRIAL COURT ERRED IN ADMITTING THE
            DEFENDANT'S STATEMENTS AND IN THE USE
            OF THE TRANSCRIPTS, REQUIRING A NEW
            TRIAL (partially raised below).

            POINT III
            THE TRIAL COURT ABUSED ITS DISCRETION
            BY ADMITTING CERTAIN PHOTOGRAPHS INTO
            EVIDENCE AND, THUS, UNDULY PREJUDICING
            THE DEFENDANT.

            POINT IV
            THE TESTIMONY FROM THE DETECTIVE
            DESCRIBING         THE    CONTENTS OF
            SURVEILLANCE VIDEOS CONSTITUTED PLAIN
            ERROR (not raised below).

            POINT V
            DEFENDANT IS ENTITLED TO A NEW TRIAL
            DUE TO CUMULATIVE ERROR.

            POINT VI
            DEFENDANT'S SENTENCE IS EXCESSIVE.




                                                                A-4937-18
                                       2
      On the evening of October 18, 2017, defendant Coson Taylor, as well as

Damonte Smith, Kyree Hill and Voshon McCray drove to Devon Green's

house in Ewing Township. Prior to departing, Hill had placed a three -foot

duffle bag in the trunk of the car. Smith parked the car near Green's driveway

where they waited for him to come home. After twenty minutes, Green and his

friend, Ray Tift, pulled into Green's driveway.

      Green and Tift walked up the driveway and sat down to smoke

marijuana on Green's porch. Defendant, Hill, and Smith had exited the car and

gone to the trunk where Hill retrieved a rifle from the duffle bag, and donned

masks and gloves. The three walked toward the house while McCray waited in

or near the car. After a brief encounter while attempting to rob Green, Hill

pulled the trigger shooting him three times.

      Defendant and Smith ran back to the car with McCray, and they picked

up Hill, who was running down the block. As they drove away, the camera

system in Officer Nicholas Lamson's police cruiser captured their vehicle

travelling away from the scene. Lamson passed the vehicle but did not stop

them. Hill told McCray he shot Green because he had "disrespected" him.

They dropped defendant off at home and the four separated for the night.




                                                                           A-4937-18
                                      3
       The Ewing Township Police Department found Green on the ground in a

pool of blood. An officer called for an ambulance, but Green was pronounced

dead. Ewing police officers took photographs of the scene, while Green's body

was still there, and found three shell casings in the area. Police also canvassed

the area to find witnesses and security camera footage, which they located

from nearby homes, including a video showing the four men parking and

exiting the car.

       Detective Nancy Diaz was the lead investigator. After Theresa Cribb,

one of Green's relatives who lived near him came forward, the Ewing police

interviewed several people who provided information that led police to

identify the suspects. Diaz and another investigator traveled to South Carolina

and secured a statement from McCray who had returned to college. McCray

implicated himself and the three others.

       On November 19, 2017, defendant was brought to the prosecutor's office

for questioning. Diaz read defendant his Miranda1 rights prior to his interview.

Defendant did not speak with detectives, initially invoking his right to remain

silent, stating "so we done here?" But after his mother and grandmother spoke

with him, defendant requested a second interview on his own prerogative.


1
    Miranda v. Arizona, 384 U.S. 436 (1966).
                                                                          A-4937-18
                                       4
Between the first and second interviews, the assistant prosecutor decided to

bring charges against defendant for robbery, possession of a weapon and

possession of a weapon for an unlawful purpose.           Detective Diaz re-

Mirandized defendant and told him about all his charges. He agreed to speak

with them again. In his second recorded interview, defendant acknowledged

his presence at the robbery, but maintained he thought the four went to buy

drugs, not to rob Green.

      Defendant's trial was severed from the other defendants on June 28,

2018. Both of defendant's interviews were played for the jury, entered into

evidence and transcripts were provided to the jury. At trial, the State called

Tift, as well as Cribb, who was inside the home on the evening of the shooting,

several responding officers and the medical examiner, Laura Thoma, M.D., to

testify. McCray and Detective Diaz also testified.

      The jury convicted defendant of first-degree armed robbery, N.J.S.A.

2C:15-1(a)(1); second-degree possession of firearms for an unlawful purpose,

N.J.S.A. 2C:39-4(a)(1); third-degree unlawful possession of a weapon,

N.J.S.A. 2C:39-5(c)(1); and conspiracy to commit robbery, N.J.S.A. 2C:5-2,

N.J.S.A. 2C:15-1(a)(1). Defendant's motion for a new trial was denied on June

6, 2019. Defendant was sentenced to a fifteen-year aggregate term, with an


                                                                        A-4937-18
                                      5
eighty-five percent parole ineligibility, pursuant to the No Early Release Act,

N.J.S.A. 2C:43-7.2. This appeal followed.

                                       I.

      We review defendant's Points I, II and IV under a plain error standard

because they were not raised below. We first address defendant's assertion of

prosecutorial misconduct. "When a defendant fails to object to an error or

raise an issue before the trial court, we review for plain error. We may reverse

on the basis of unchallenged error only if the error was 'clearly capable of

producing an unjust result.'" State v. Ross, 229 N.J. 389, 407 (2017) (quoting

R. 2:10-2). "The possibility of an unjust result must be 'sufficient to raise a

reasonable doubt as to whether the error led the jury to a result it otherwise

might not have reached.'" Ibid. (quoting State v. Williams, 168 N.J. 323, 336

(2001)).

      Defendant argues the assistant prosecutor declared the defendant as

guilty during summation. "Prosecutors are afforded considerable leeway in

closing arguments as long as their comments are reasonably related to the

scope of the evidence presented." State v. Frost, 158 N.J. 76, 82 (1999) (citing

State v. Harris, 141 N.J. 525, 559 (1995); State v. Williams, 113 N.J. 393, 447

(1988)).


                                                                         A-4937-18
                                      6
      When a defendant raises prosecutorial misconduct for the first time on

appeal, our concern is "whether the remarks, if improper, substantially

prejudiced the defendant['s] fundamental right to have the jury fairly evaluate

the merits of [his or her] defense, and thus had a clear capacity to bring about

an unjust result." State v. Johnson, (Johnson I), 31 N.J. 489, 510 (1960). Even

where a prosecutor has been guilty of misconduct, reversal of a defendant's

conviction is not necessary unless the conduct was so egregious that it

deprived the defendant of a fair trial. State v. Wakefield, 190 N.J. 397, 437

(2007).

      Defendant asserts multiple comments by the assistant prosecutor rise to

this level.   The comments include an inference that because McCray pled

guilty pursuant to a cooperating plea agreement with the State, his testimony

had to be truthful; McCray's comments noting he was sad about Green's death;

and the prosecutor's request for the jury to find defendant guilty on all cou nts,

given the evidence.    First, although the assistant prosecutor did infer that

McCray's plea agreement required cooperation and truthful testimony, he was

stating a fact rather than personally endorsing McCray's credibility. Moreover,

the comments defendant argues garnered sympathy for Green during a video

playback were factual comments and we discern no prejudice.


                                                                           A-4937-18
                                       7
      We also reject defendant's arguments regarding the assistant prosecutor's

summation when he stated:

            Ladies and gentlemen, when you consider all of the
            evidence in this case, Ray Tift, Theresa Cribb, police
            investigation, Voshon McCray's testimony, and don't
            ignore the defendant's statements, there is only one
            thing that makes any sense in this case, and that is to
            find the defendant guilty on all counts. And I ask you
            to return that verdict of guilty on all counts in this
            case. Thank you very much for your service.

      "[I]f a prosecutor's arguments are based on the facts of the case and

reasonable inferences therefrom, what is said in discussing them, 'by way of

comment, denunciation or appeal, will afford no ground for reversal.'" State v.

Smith, 167 N.J. 158, 178 (2001) (quoting Johnson I, 31 N.J. at 510) (internal

citations omitted).   The assistant prosecutor's final comments here did not

violate this principle because they were made directly after delineating

evidence.

                                      II.

      We also reject defendant's arguments regarding his recorded statement.

Defendant contends the audio recording of his statement was inaccurate and

his statement was not made voluntarily, thus the judge erred by admitting them

into evidence. We review this argument under an abuse of discretion stan dard

based on the court's rulings.      An "abuse of discretion only arises on

                                                                        A-4937-18
                                      8
demonstration of 'manifest error or injustice[,]'" Hisenaj v. Kuehner, 194 N.J.

6, 20 (2008) (quoting State v. Torres, 183 N.J. 554, 572 (2005)), and occurs

when the trial judge's "decision is made without a rational explanation,

inexplicably departed from established policies, or rested on an impermissible

basis." Jacoby v. Jacoby, 427 N.J. Super. 109, 116 (App. Div. 2012) (quoting

Flagg v. Essex Cty. Prosecutor, 171 N.J. 561, 571 (2002)).

      Defendant argues there were audibility issues that prevented the

recorded interviews from meeting the Driver standards. State v. Driver, 38

N.J. 255, 287 (1962) requires:

            [T]he speakers should be identified and it should be
            shown that (1) the device was capable of taking the
            conversation or statement, (2) its operator was
            competent, (3) the recording is authentic and correct,
            (4) no changes, additions or deletions have been made,
            and (5) in instances of alleged confessions, that the
            statements were elicited voluntarily and without any
            inducement.

      Having reviewed the videos, we conclude the trial judge did not abuse

his discretion by admitting the statements. This is because the State satisfied

the first four Driver factors and the State's proffered transcript of the

interviews adequately reflects the conversations.

      Further, the transcript of the pretrial hearing during which the video was

played in court, contains significant portions that are described as

                                                                         A-4937-18
                                      9
indiscernible.   We agree, portions of the transcript were not complete.

However, the video was shown to the jury and the judge instructed the jury to

focus on the videos and use the transcripts as guides, a procedure to which

both parties consented. Defendant failed to present a single instance where the

State provided transcript does not match the videos.

      Next, the admissibility of defendant's statement hinges on when

defendant asked if he was "done here" followed by continued questioning.

Crucially, there was a window between defendant's first interview, before

speaking with his mother and grandmother, and his second, when he requested

to continue the interview himself.

      The State admits the officers continued the interview after defendant

made an arguable Miranda invocation by asking: "so we done here?" But the

court found the invocation was ambiguous, stating "[w]hether they had a duty

to end the interview right away is one argument but it is also just as clear that

you could interpret what Mr. Taylor said as a question, are we done here , as

opposed to a statement, I'm done."        Regardless, the detectives ended the

interview. The parties and court agree defendant's family members spoke with

defendant. Thereafter, defendant's second interview was markedly different in




                                                                          A-4937-18
                                     10
tone, and as noted above, defendant re-initiated the interview on his own

volition.

      Accordingly, we consider this argument under the State v. Johnson,

(Johnson II), three-part taint-attenuation test. 118 N.J. 639, 653 (1990). To

determine whether any taint was attenuated we must address (1) the temporal

proximity between the illegal conduct and the challenged evidence; (2) the

presence of intervening circumstances; and (3) the flagrancy and purpose of

the police misconduct. Ibid. (citing Brown v. Illinois, 422 U.S. 590, 603-04

(1975)).

      Johnson II's first question focuses on the temporal proximity between the

illegal conduct and the challenged evidence. Ibid. Both parties agree this is

the least determinative factor. State v. Worlock, 117 N.J. 596, 622-23 (1990).

And generally, our question is whether the confession was "sufficiently an act

of free will to purge the primary taint." Worlock, 117 N.J. at 621 (quoting

Wong Sun v. United States, 371 U.S. 471 (1963)). We agree that it was.

      Defendant originally accompanied detectives for questioning on

November 19, 2017. After the first interview, where he ambiguously asserted

his right to remain silent, his stepfather then called, and his family came to

speak with him. In the meantime, Detective Diaz and the assistant prosecutor


                                                                         A-4937-18
                                    11
decided to bring charges against defendant while he spoke with his family.

Shortly after, defendant re-initiated discussions and continued the interview

with the detectives. That being so, there was no significant break, but there

was also no significant taint from the detectives failing to clarify his

invocation.

      Next, and particularly applicable here, is the presence of intervening

circumstances. Johnson II, 118 N.J. at 650. There is no question defendant

spoke with his family and decided to comply with the detectives afterwards.

Johnson II instructs courts to focus on intervening circumstances, as it can be

the most important factor in determining exclusion. Ibid. Focusing on a break

in the chain of events is crucial and may include consultation with counsel.

Ibid. (citing Brown, 422 U.S. at 611). But instead of legal counsel, consulting

with his family broke the chain of events here, as the tenor of the interview

changed drastically. Further, the detectives read him his rights again. See

State v. Chippero, 164 N.J. 342, 355 (2000) (finding the presence or absence

of Miranda warnings are persuasive, but not dispositive).           The trial court

found:

              I'm satisfied [that] there’s [sic] beyond a reasonable
              doubt that . . . defendant reinitiated contact with police
              after he met with family. Police permitted the meeting
              but . . . defendant made his own choice. Letting . . .

                                                                            A-4937-18
                                        12
              defendant meet with his family was not in my
              judgment the functional equivalent of further
              interrogation by the police. The family were not
              agents here. And I think that argument was made
              expressly by defense counsel. They were not agents,
              and there was no element of compulsion here.

Because the family were not agents of the police, and because defendant was

eager to accept his Miranda warnings, these positive intervening events weigh

heavily towards dissipating any taint.

      Last, the flagrancy and purpose of the police misconduct should be

considered.    Johnson II, 118 N.J. at 658.       Here, the only misconduct was

failing to inquire as to what defendant meant when he asked, "so we done

here" and continuing questioning. The court found:

              At minimum then, in my judgment, the first time the
              defendant uses the phrase, so we done here, the police
              had an obligation to clarify. They did not. And, as a
              result, in my judgment, the failure to clarify and the
              failure to either stop the interrogation there entirely or
              to a bare minimum ask questions as to what the
              defendant meant. Admittedly, so we done here, can be
              a question or it can be a statement. And, the
              [detectives] had an [obligation] to clarify . . .
              defendant's position, and they did not. So, their
              failure to do so, again in my estimation, requires
              suppression of [every] statement made by . . .
              defendant in the first interrogation past, so we done
              here.




                                                                           A-4937-18
                                        13
So under either standard, as this argument was partially raised below, the court

outlined ample and competent support for his determination that the second

session was free and voluntary, while everything past "so we done here" from

the first statement was inadmissible.

      Thus, under the three Johnson questions, the majority of defendant's first

interview and his entire second interview were voluntary and admissible.

                                        III.

      Next, defendant argues that certain images of the crime scene were

unduly prejudicial. Multiple photos showing Green in a pool of blood on his

porch, some directly, some indirectly, were shown to the jury. Defendant

argues he attempted to stipulate to Green's death, but the State refused. The

trial judge found the probative value of admitting the photos was not

outweighed by a risk of prejudice. While defendant maintains the shooter was

known and it was undisputed Green was shot, the State's use for the

photographs was to prove the elements of defendant's charges beyond a

reasonable doubt, which is not only allowed, but necessary.

      Indeed, we will not reverse the trial court in the absence of a palpable

abuse of discretion. State v. Johnson, (Johnson III), 120 N.J. 263, 297 (1990).

These photographs show the physical force necessary to convict defendant of


                                                                         A-4937-18
                                        14
robbery, and its associated felony murder, coupled with witness testimony.

See State v. Abdullah, 372 N.J. Super. 252 (2004). Our Supreme Court has

said "[t]he presence of blood and gruesome details are not ipso facto grounds

for exclusion." State v. Morton, 155 N.J. 383 (1998) (alteration in original)

(quoting State v. DiFrisco, 137 N.J. 434, 500 (1994)).

      Even if we agreed with defendant regarding exclusion, reversal is only

proper when defendant was substantially prejudiced. State v. McDougald, 120

N.J. 523, 583 (1990). But defendant was not convicted of felony murder, thus

we reject his contention that introducing gruesome photographs of Green's

body was substantially prejudicial, as the only plausible prejudice did not

occur.

                                      IV.

      Defendant asserts it was plain error to have allowed Detective Diaz to

narrate the details of the vehicle she observed from the passing officer's in-car

camera, along with the surveillance footage she reviewed and commented on.

Diaz was asked to compare what she observed from each video:

            State: Did you compare this surveillance video against
            Officer Lamson's video?

            Diaz: I did.



                                                                          A-4937-18
                                     15
            State: And what did you make -- what observation did
            you make?

            Diaz: There's a little wing on the back of the vehicle
            on the top roof. The molding on the bottom is all
            black. The side mirror's all white. There's a slant in
            the window in the back, and I believe the plate is in
            the middle kind of like in the center between the
            molding and the frame of the front of [the] vehicle.

      Defendant contends this identification of the vehicle was improper lay

witness testimony, which would usurp the jury's duty. He cites State v. Lazo,

209 N.J. 9, 12-13 (2012), where the State chose to have an officer testify,

because he included a photo of defendant in a photo array, as he believed it

matched the image drawn by a sketch artist. However, Lazo is not analogous

to this situation because Diaz did not identify the vehicle as carrying defendant

and explained her reason for reaching such a conclusion.         She noted the

similarities between the in-car video and surveillance videos but did not

conclude it necessarily carried the defendant. 2


2
   We note, on January 21, 2021, during the pendency of this appeal, our
Supreme Court decided State v. Singh, 245 N.J. 1 (2021). In Singh, the Court
considered whether the trial court impermissibly permitted a detective to
narrate a surveillance video, noting identifiable characteristics of Singh's
sneakers, constituted plain error under N.J.R.E. 701. Id. at 4. The detective
also noted "the defendant" was in the video wearing the sneakers. Id. at 4-5.

Singh argued the sneakers were admitted into evidence, so there was no need
for the detective to identify them. Id. at 19. But the Court noted N.J.R.E. 701
                                                                          A-4937-18
                                      16
                                       V.

      Finally, defendant claims his sentence is excessive, especially

considering the sentences of his two former co-defendants. He also argues the

trial court failed to properly account for, and weigh, the applicable aggravating

and mitigating factors.

      We review a judge's sentencing decision under an abuse of discretion

standard. State v. Fuentes, 217 N.J. 57, 70 (2014). Moreover, our review of a

sentence is limited. State v. Miller, 205 N.J. 109, 127 (2011). Our basic

responsibility is to assure that the aggravating and mitigating factors found by

the judge are supported by competent, credible evidence in the record. State v.

Bieniek, 200 N.J. 601, 608 (2010).

      With these principles in mind, we conclude defendant's sentence is not

excessive. Primarily, defendant takes exception to the court's failure to find




only requires the "witness's testimony must 'assist in understanding the
witness'[s] testimony or determining a fact at issue.'" Ibid. (citing N.J.R.E.
701). In this case, Diaz did not testify defendant was in the vehicle; she only
noted features of the vehicle. Although the Court's holding in Singh was not
implicated, here, even if it was, "the jury was free to discredit Detective
[Diaz]'s testimony and find that the [vehicle described was] dissimilar to [the
one] on the surveillance video." Id. at 20 (citing State v. LaBrutto, 114 N.J.
187, 199 (1989) ("rejecting the argument that testimony based on an officer's
first-hand perceptions as to a point of impact should be excluded if the jury has
the means to reach its own conclusions about the point of impact")).
                                                                          A-4937-18
                                     17
defendant's youth as a mitigating factor and failing to find mitigating factor

twelve for cooperating with the police.

      Under N.J.S.A. 2C:44-1(b)(13), a court may consider whether "[t]he

conduct of a youthful defendant was substantially influenced by another

person more mature than the defendant." Defendant fails to enunciate how his

co-defendants or anyone else affected his decision to participate in the

robbery. Rather, he argues that being nineteen when the crime occurred meant

he was youthful enough to deserve leniency.

      Defendant cites several cases to support the mitigation a defendant's

youth calls for. However, the cases themselves delineate between those under

eighteen years old and those above eighteen. See Roper v. Simmons, 543 U.S.

551, 569 (2005) (explaining how the differences in consideration appear

between juveniles under eighteen and adults). While the exponential effects of

sentencing and the judicial process are felt when a citizen turns eighteen,

defendant was at no point a juvenile, or even more, or less mature than the

other three defendants.

      Second, defendant asserts an abuse of discretion by the trial court for

failing to find mitigating factor twelve, which evaluates the willingness of the

defendant to cooperate with law enforcement authorities.       N.J.S.A. 2C:44-


                                                                         A-4937-18
                                     18
1(b)(12). Here, the court did consider defendant's cooperation and concluded

it was insufficient to trigger that mitigating factor and rejected it because

factor twelve requires more than a police interview and voluntary testimony

against his co-defendants. See State v. Dalziel, 182 N.J. 494 (2005).

      Defendant also contends his co-defendant's shorter sentences suggests a

lack of uniformity. However, the plea agreements his co-defendants entered

occurred after defendant had been sentenced, and Hill and Smith pled guilty to

different crimes.

      Based on our review, the court did not violate the sentencing guidelines

and the record amply supports his findings on aggravating and mitigating

factors. The sentence is clearly reasonable and does not shock the judicial

conscience. We do not address the defendant's remaining arguments as they

lack sufficient merit to warrant discussion in a written opinion.       R. 2:11-

3(e)(1)(E).

      Affirmed.




                                                                         A-4937-18
                                     19